IN THE MISSOURI COURT OF APPEALS
                   WESTERN DISTRICT
 CORY RUBY and MINDI RUBY,     )
                 Respondents, )
                               )
 v.                            )              WD82014
                               )
 BENJAMIN TROUPE and           )              FILED: August 13, 2019
 SHERLEY TROUPE, et al.,       )
                   Appellants. )
                 Appeal from the Circuit Court of Clay County
                   The Honorable K. Elizabeth Davis, Judge
           Before Division Four: Karen King Mitchell, C.J., and
                  Alok Ahuja and Cynthia L. Martin, JJ.
      Benjamin and Sherley Troupe appeal the judgment of the Circuit Court of

Clay County quieting title to a 0.9-acre tract of land in favor of the Troupes’

neighbors, Corey and Mindi Ruby. Although the Rubys hold legal title to the

disputed property, the Troupes contended that they acquired the property by

adverse possession. The circuit court rejected the Troupes’ adverse possession claim

following a bench trial. On appeal the Troupes claim that, under the evidence

presented at trial, they established all of the elements of an adverse possession

claim. Because we conclude that substantial evidence supports the circuit court’s

finding that the Troupes did not exercise exclusive possession over the disputed

property, we affirm the circuit court’s rejection of their adverse possession claim.
      The Troupes’ arguments on appeal are highly fact-specific, and a published

opinion addressing the merits of their claims would have no precedential value.

Pursuant to Rule 84.16(b), we have instead provided the parties an unpublished

memorandum setting forth the reasons for our affirmance of the circuit court’s

judgment. This published opinion addresses only a threshold issue: whether this

Court has jurisdiction over the Troupes’ appeal.

      Neither party raised an issue concerning our appellate jurisdiction.

Nevertheless, “the Court has an obligation, acting sua sponte if necessary, to

determine its authority to hear the appeals that come before it.” Glasgow Sch. Dist.

v. Howard Cnty. Coroner, 572 S.W.3d 543, 547 (Mo. App. W.D. 2019) (citation and

internal quotation marks omitted).

      “A prerequisite to appellate review is that there be a final judgment.” Gibson

v. Brewer, 952 S.W.2d 239, 244 (Mo. 1997) (quoting Boley v. Knowles, 905 S.W.2d
86, 88 (Mo. 1995) (citing § 512.020, RSMo)). “If the trial court’s judgment is not

final, the reviewing court lacks jurisdiction and the appeal must be dismissed.”

Glasgow Sch. Dist., 572 S.W.3d at 547 (citation omitted). “A final, appealable

judgment resolves all issues in a case, leaving nothing for future determination.”

Archdekin v. Archdekin, 562 S.W.3d 298, 304 (Mo. 2018) (citation and internal

quotation marks omitted).

      A finality issue arises in this case because the prayer for relief in the Rubys’

petition asked the circuit court to “[a]ward [the Rubys] their costs, including

reasonable attorneys’ fees for defense of the title to the property.” (Emphasis added.)



                                           2
The circuit court’s judgment did not address the Rubys’ entitlement to attorney’s

fees.

        An unresolved claim for attorney’s fees can arrest the finality of a judgment,

and defeat appellate jurisdiction.1 Although the judgment in this case did not

address the attorney’s fee issue, we conclude for two independent reasons that the

circuit court’s judgment is final and appealable.

        First, the Rubys did not properly plead a claim for attorney’s fees against the

Troupes. Although the prayer for relief of the Rubys’ petition requested an award of

attorney’s fees,

        [a] prayer for relief, considered in isolation, is not a claim for relief.
        “Although it is sometimes said that the prayer is no part of the
        petition, it is more accurate to state that the relief prayed for is no part
        of plaintiff’s cause of action or claim for relief.” In other words, the
        prayer for relief against the [defendants] only has meaning when
        considered in context with the cause of action asserted by the [plaintiff]
        against the [defendants] in the . . . Petition.
State ex rel. Moore v. Ligons, 532 S.W.3d 719, 723 (Mo. App. S.D. 2017) (quoting

Wear v. Walker, 800 S.W.2d 99, 102 (Mo. App. S.D. 1990); emphasis added by

Ligons); see also State ex rel. Hammerstein v. Hess, 472 S.W.2d 362, 364 (Mo. 1971);

HFC Invs., LLC v. Valley View State Bank, 361 S.W.3d 450, 454-55 (Mo. App. W.D.

2012) (collecting cases, and describing the limited circumstances in which courts

have looked to a prayer for relief to determine the nature of a plaintiff’s claims).
      With respect to attorney’s fees, Missouri follows the “American Rule,” “which

provides that each litigant should bear his or her own expenses.” Barr v. Mo. State




1       See, e.g., State ex rel. Kinder v. Dandurand, 261 S.W.3d 667, 671 (Mo. App. W.D. 2008); Jones
v. Housing Auth. of Kansas City, 118 S.W.3d 669, 675 (Mo. App. W.D. 2003); L.R. Oth, Inc. v. Albritton,
90 S.W.3d 242, 243 (Mo. App. S.D. 2002); Rheem Mfg. Co. v. Progressive Wholesale Supply Co., 28
S.W.3d 333, 343 (Mo. App. E.D. 2000).

                                                   3
Dep’t of Soc. Servs., 565 S.W.3d 683, 691 (Mo. App. W.D. 2018) (citation and

internal quotation marks omitted). There are recognized exceptions to the

American Rule, however. “Attorney fees are recoverable in two situations: when a

statute specifically authorizes recovery and when the contract provides for attorney

fees.” Lucas Stucco & EIFS Design, LLC v. Landau, 324 S.W.3d 444, 446 (Mo.

2010) (citation omitted).2

       To be awarded attorney’s fees, a party must plead a basis for an award of

fees, in addition to simply including a request for attorney’s fees in its prayer for

relief. Thus, in Buckner v. Burnett, 908 S.W.2d 908 (Mo. App. W.D. 1995), we held

that a plaintiff had failed to adequately plead a claim for attorney’s fees under an

open records statute, where the petition failed to allege a purposeful statutory

violation that would support a fee award. Id. at 912. Although the prayer for relief

in the plaintiff’s petition requested attorney’s fees, we held that was not enough:

“[t]hat [plaintiff’s] prayer for relief asked for reasonable attorney fees does not aid

him.” Id.; see also Lucas Stucco, 324 S.W.3d at 446 (that a plaintiff had adequately

pleaded a claim for attorney’s fees where it “has pleaded the necessary elements of

the [statute under which attorney’s fees were recoverable] and has requested that

relief in the prayer”); Scheck Indus. Corp. v. Tarlton Corp., 435 S.W.3d 705, 732–33

(Mo. App. E.D. 2014) (finding that “the facts pleaded and relief prayed [in



        2      Another exception is “that attorney’s fees may, on rare occasions, be
recovered when a court of equity finds it necessary to balance benefits where very unusual
circumstances have been shown.” Schindler v. Pepple, 158 S.W.3d 784, 787 (Mo. App. E.D.
2005) (citations omitted). “A quiet title action is not the type of very unusual case giving
rise to an award of attorney’s fees under this exception.” Id. (citation omitted).

                                              4
Defendant’s counterclaim] sufficiently placed Plaintiff on notice that Defendant

sought an award of attorney fees,” where the defendant’s answer specifically

referenced and attached the contract and subcontract which afforded defendant a

right to attorney’s fees).

        In this case, other than the bare statement in the prayer for relief, the Rubys’

petition did not allege any basis for an award of attorney’s fees. The petition does

not allege facts which would support a statutory right to recover attorney’s fees; nor

does it allege that the parties entered into a contract containing a fee-shifting

provision. On the face of the petition, no basis for an award of attorney’s fees to the

Rubys appears. We note that, at least as a general proposition, attorney’s fees are

not recoverable in a quiet title action.3 Neither the petition, nor the parties, have

pointed us to any basis for an award of attorney’s fees to the Rubys on their quiet

title claim against the Troupes. The Rubys’ petition did not adequately plead an

attorney’s fee claim when it merely contained a rote request for attorney’s fees in its

prayer for relief, with no other supporting allegations.4

        Second, even if the Rubys adequately pleaded a claim for attorney’s fees, they

abandoned that claim by failing to request an award of fees either at trial or in a

post-trial motion, and by failing to provide the circuit court any factual basis for an



3        See, e.g., Schindler v. Pepple, 158 S.W.3d 784, 787 (Mo. App. E.D. 2005); Chapman v. Lavy, 20
S.W.3d 610, 614–15 (Mo. App. E.D. 2000); Gerst v. Flinn, 615 S.W.2d 628, 631-32 (Mo. App. E.D. 1981).
4        The Rubys’ petition named their predecessors in title as defendants, in addition to the Troupes.
The petition noted that the Rubys acquired their property from their predecessors pursuant to warranty
deeds, in which their predecessors promised “that they will warrant and defend the title to said premises .
. . against the lawful claims and demands of all persons whomsoever.” It may be that the petition
adequately pleaded a basis for recovery of attorney’s fees against the Ruby’s predecessors in title. See
A.C. Drinkwater, Jr. Farms, Inc. v. Eliot H. Raffety Farms, Inc., 495 S.W.2d 450, 454-57 (Mo. App. 1973).
The Rubys voluntarily dismissed their claims against their predecessors before trial, however.

                                                    5
award of fees either at or after trial. Because they did not present any evidence to

support an award of attorney’s fees, or even request a fee award, at trial or in a

post-judgment motion, the Rubys abandoned any claim for attorney’s fees. See

State ex rel. Kansas City v. Campbell, 505 S.W.3d 299, 300–01 (Mo. App. W.D.

2016); Heckadon v. CFS Enterps., Inc., 400 S.W.3d 372, 377 n.3 (Mo. App. W.D.

2013); Unnerstall Contracting Co. v. City of Salem, 962 S.W.2d 1, 5–6 (Mo. App.

S.D. 1997); Murray v. Ray, 862 S.W.2d 931, 932 n.1 (Mo. App. S.D. 1993).

      The trial court’s judgment was final and appealable, despite the fact that it

did not address the Rubys’ entitlement to attorney’s fees. We accordingly have

jurisdiction to consider the merits of the Troupes’ appeal. For the reasons stated in

the memorandum provided to the parties, the judgment of the circuit court is

affirmed.




                                               Alok Ahuja, Judge
All concur.




                                           6